202 F.2d 599
COMMERCIAL CAS. INS. CO.v.STRODE.
No. 11606.
United States Court of Appeals Sixth Circuit.
Feb. 10, 1953.

Woodward, Hobson & Fulton, Louisville, Ky., for appellant.
Terry L. Hatchett and W. Yancey Handy, Cave City, Ky., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This court has heard and considered, on the record and on the briefs and oral arguments of the attorneys for the contending parties, the appeal of the Commercial Casualty Insurance Company, an insurer, from a judgment rendered against it, D.C., 102 F.Supp. 240, 246, for its policy limit, $10,000, with interest, in favor of the administrator of a decedent who was killed as a result of the alleged negligent operation of an automobile on a highway in Kentucky by appellant's assured, Mrs. Mildred Houser Campbell.


2
Without recounting the facts, it appears that the appellant withdrew from the defense of its assured in a damage suit brought in the Kentucky state court for the asserted reason that the insured had failed to cooperate with the company by attending the trial.  From a consideration of the entire record in the cause, it is the opinion of this court that Mrs. Campbell was not given reasonably timely notice of the trial date, assuming that she received any notice, after the case had been set for trial some ten days previously with the approval of an attorney for appellant.


3
This court, however, is not in accord with the statement of the district judge to the effect that the defendant was 'only looking for an excuse to abandon its insured's case' and that 'no effort to take any step for the benefit of the defendant's insured is even hinted by the record', there being in our judgment no deliberate intention on the part of the reputable attorney for the insured to abandon the case without what he considered to be just cause.


4
For the reason hereinabove stated, the judgment of the district court is affirmed.